Citation Nr: 0809700	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-26 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
February 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  

In May 2006, the veteran presented testimony at a hearing 
conducted at the Indianapolis RO before a member of the 
Appeals Team.  A transcript of this hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  As the veteran's service medical records were not 
available, he was not shown to have a back disability on his 
official service entrance medical examination.

3.  The veteran had a thoracic spine disability that clearly 
and unmistakably existed prior to service and clearly and 
unmistakably did not increase in severity during service.  

4.  The veteran's current diagnoses of lumbar 
spondylolisthesis and degenerative lumbar disc disease have 
not been shown to be causally or etiologically related to his 
service.





CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted; the veteran's 
thoracic spine disability existed prior to service and was 
not aggravated in active military service.  38 U.S.C.A. 
§§ 1131, 1111, 1113, 1153 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.304, 3.306 (2007).

2.  Lumbar spondylolisthesis and degenerative lumbar disc 
disease were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The veteran was told to let VA know of any other evidence or 
information that might support this claim.  In this way, he 
was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
informed that it was his responsibility to support the claim 
with appropriate evidence.  Additionally, the letter advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a back 
disability.  In a letter dated in March 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  In any event, any defects (as to 
substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted.  

In the February 2004 VCAA letter, the veteran was asked to 
send his DD Form 214, separation papers for all periods of 
service, and any service medical records he had.  The veteran 
responded in a March 2004 letter that he had no additional 
information to provide.  After receiving notice from the 
National Personnel Records Center (NPRC) in April 2004 that 
the veteran's service medical records were not located at the 
facility, VA sent the veteran a June 2004 letter informing 
him of such and asked him to submit any service medical 
records he had in his possession in compliance with its 
"heightened" duty to assist in the development of the 
claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  During his May 2006 hearing, the veteran 
acknowledged that his service medical records were not 
available and testified that he was hospitalized at F.C. 
while in service.  In May 2006, the NPRC conducted a second 
search for the veteran's medical and dental records, surgeon 
general's office reports (SGOs), sick morning reports, and 
clinical records, which determined that standard source 
documents were not available.  Only a February 1957 clinical 
record cover sheet, which indicated that the veteran was 
hospitalized from January 22, 1957, to February 5, 1957, with 
a diagnosis of third thoracic level scoliosis, was found and 
associated with the claims folder.  Thereafter, in October 
2006 and January 2007 statements, the veteran indicated that 
he had no further information to submit.  Considering the 
aforementioned, the Board concludes that the RO's actions 
constitute a "reasonably exhaustive search" of all 
available options to locate the veteran's pertinent service 
records.  See Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992).  Additionally, the RO made reasonable efforts to 
locate the clinicals records identified by the veteran during 
his hearing.  As such, the RO has satisfied the duty to 
assist the veteran with regard to obtaining his service 
medical records through its actions.  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 
Vet. App. 619, 620 (1992).

Further, the RO made efforts to obtain all private records 
identified by the veteran.  In this regard, records from Dr. 
F.D.T., C.H., and C.I.O. are of record.  In February 2004, 
C.N.C. noted that they had no medical records as identified 
by the veteran.  Additionally, in January 2007, VA informed 
the veteran that records requested from the Social Security 
Administration (SSA) were no longer available or destroyed.  
The veteran informed VA that his SSA disability did not 
pertain to his back disability.  As such, the Board finds 
that VA has complied with the duty to assist in obtaining 
private records and records held in the custody of the 
federal government.  38 C.F.R. § 3.159(c)(1) and (2).  

The Board acknowledges that the veteran has not had VA 
examination for his claim on appeal.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed for 
the claim.  Although the veteran currently has diagnoses of 
lumbar spondylolisthesis and degenerative lumbar disc 
disease, there were no in-service complaints, treatment, or 
findings related to the low back.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  In this regard, there is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  Additionally, as will be discussed 
more thoroughly below, although the veteran had an in-service 
diagnosis of thoracic scoliosis, the post-service private 
examinations do not indicate a disability of the thoracic 
spine.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Further, the post service medical 
evidence did not show that the veteran reported a thoracic 
spine problem to his doctors.  Moreover, not only is there no 
post-service medical evidence of any thoracic spine 
disability but no competent evidence has been submitted to 
indicate that the veteran's lumbar spondylolisthesis and 
degenerative lumbar disc disease are associated with his in-
service diagnosis of third thoracic level scoliosis.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 
Vet. App. at 517; Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under § 5103A to provide a veteran with a medical examination 
or to obtain a medical opinion is triggered if the evidence 
of record demonstrates "some casual connection between his 
disability and his military service").  

In conclusion, VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  All available service medical records as well as 
all VA and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The veteran did not request a hearing before a member 
of the Board in his August 2005 Form 9.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a July 2005 SOC and 
October 2006 SSOC, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  The law further provides that 
the burden to rebut the presumption and show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a back 
disability.  As will be discussed below, the evidence shows 
that the veteran was hospitalized for third thoracic level 
scoliosis but there were no in-service findings related to 
the lumbar spine.  Currently, the veteran has lumbar 
spondylolisthesis and degenerative lumbar disc disease but 
there is no post service evidence of any thoracic spine 
disability.  Additionally, the veteran's in-service diagnosis 
of third thoracic level scoliosis has not been shown to be 
related to his current diagnoses of lumbar spondylolisthesis 
and degenerative lumbar disc disease.  Moreover, lumbar 
spondylolisthesis and degenerative lumbar disc disease have 
not been shown to be directly related to the veteran's 
service.  As such, without a nexus to service, service 
connection for a back disability cannot be granted.  

The Board finds that the veteran is entitled to the 
presumption of soundness.  As discussed above, the veteran's 
entrance examination was not available.  Therefore, the 
presumption of soundness attaches and the burden to rebut the 
presumption has shifted to the government.  Cotant, 17 Vet. 
App. 117.

Turning to the first prong of the test, the Board finds 
evidence which constitutes clear and unmistakable evidence 
that a back disability existed prior to service.  A February 
1957 clinical record cover sheet reflected that the veteran 
was treated for third thoracic level scoliosis secondary to a 
congenital hemivertebrae of T-2 and T-4.  Importantly, it was 
indicated that this disability was not incurred in the line 
of duty (LD) and existed prior to service (EPTS).  

In addition, the veteran has acknowledged that he had a back 
disability prior to service.  In his December 2003 claim, the 
veteran stated that he had a back condition since his birth 
and in his October 2004 notice of disagreement (NOD), he 
added that he has an extra rib and a half of vertebrae which 
resulted in curvature of the spine.  Further, during his May 
2006 hearing, the veteran testified that he was born with 
displacement of vertebras, which he identified as 
spondylolisthesis in his lower spine.  Instead, the veteran 
argues that his pre-existing back disability was aggravated 
during service.  Based on the aforementioned evidence and the 
veteran's sworn testimony, the Board finds that there is 
clear and unmistakable evidence that the veteran had a back 
disability prior to service entrance in 1956.  

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed back 
disability clearly and unmistakably preexisted service.  The 
Board now turns to the second prong and must determine 
whether there is clear and unmistakable evidence that the 
veteran's pre-existing back disability was not aggravated by 
service.  To make this determination, the Board must consider 
the veteran's service medical records as well as evidence 
developed after service.  Although the Board acknowledges 
that the veteran did experience symptomatology during his 
period of service, the medical evidence of record does not 
indicate that the veteran's back disability underwent an 
increase in severity beyond the natural progression of the 
disability.  

In this regard, the Board acknowledges the February 1957 
finding of third thoracic level scoliosis which was noted to 
be symptomatic as well as the veteran's testimony and the 
November 2004 statement of his wife and November 2005 
statement of his buddy that he was discharged from service 
because of his back.  Unfortunately, a separation examination 
is not of record.  However, the Board notes that the February 
1957 clinical record did not indicate that the veteran's 
diagnosis of third thoracic level scoliosis was aggravated by 
service.  In this regard, the instructions on the back side 
of the February 1957 clinical record for item 23 specifically 
ask the examiner to comment if the diagnosis listed (in this 
case third thoracic level scoliosis) was aggravated by 
service.  As previously noted above, the examiner only 
commented that it existed prior to service and was not 
incurred in the line of duty.  Because this record was 
generated with a view towards ascertaining the state of the 
veteran's back in February 1957, the month of his discharge, 
it is of increased probative value.  See Rucker v. Brown, 10 
Vet. App. 67 (1997).  Further, the veteran has been 
inconsistent in his statements that his thoracic spine was 
aggravated during service.  In fact, during his May 2006 
hearing, the veteran testified that his pre-existing back 
disability between his shoulder blades did not bother him 
during service.  The Board therefore affords the February 
1957 clinical record which did not indicate that the 
veteran's pre-existing back disability was aggravated during 
service more probative weight than the veteran's contentions 
that it was.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

Additionally, the Board also finds it significant that the 
veteran has submitted no evidence indicating that he has a 
current thoracic back disability at any time during his 
appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Service connection requires evidence that establishes that 
the veteran currently has the claimed disability.  See 
Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this regard, the post-service 
medical evidence is negative for complaints, treatment, 
symptoms, findings, or diagnosis of a thoracic spine 
disability.  Importantly, the post-service medical evidence 
does not indicate that the veteran related any back problems 
to his service.  Notably, in 2003 and 2004 private treatment 
entries from C.I., the veteran did not mention his service or 
his thoracic spine when specifically asked about the history 
of his complaints of back pain.  Further, the records from 
C.I. indicate that the veteran's back was examined by 
inspection, palpitation, and x-ray and there were no findings 
related to his thoracic spine.  Moreover, to the extent that 
the veteran contends he has a current thoracic spine 
disability, he is not competent to diagnosis such.  
Importantly, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In sum, after considering the evidence of record, 
the Board concludes that the evidence clearly and 
unmistakably shows no aggravation of his pre-existing third 
thoracic level scoliosis during service.  

Further, turning to the relationship between the veteran's 
service and his current findings of lumbar spondylolisthesis 
and degenerative lumbar disc disease, the Board finds no 
evidence establishing a nexus.  Despite that veteran's 
testimony that he was born with lower spine spondylolisthesis 
and that it was aggravated while he was in service, there is 
no record of any complaints, treatment, or findings related 
to the low back in his available February 1957 clinical 
record cover sheet.  As noted above, the Board attaches great 
probative weight to the February 1957 document as the 
instructions for item 23 specifically asked the examiner to 
list all diagnoses made during the period of hospitalization.  
The examiner made no findings related to the lumbar spine.  
Additionally, although the veteran testified that he wore a 
back brace after service, the first post-service diagnoses of 
lumbar spondylolisthesis and degenerative lumbar disc disease 
were in a November 2003 private treatment record from C.I., 
which is 46 years after his separation from service.  With 
regard to the decades-long evidentiary gap in this case 
between active service and the earliest diagnosis of a low 
back disability, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that the findings of lumbar spondylolisthesis and 
degenerative lumbar disc disease are related to service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  When appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, 
J., writing separately) (noting that the absence of evidence 
may be considered as one factor in rebutting the aggravation 
part of the section 1111 presumption of soundness).  In this 
regard, in addition to the absence of evidence for 46 years, 
the Board finds it significant that none of post-service 
medical evidence suggests a relationship between the in-
service findings of third thoracic level scoliosis and his 
current diagnoses.  Importantly, as noted above, none of the 
post-service medical evidence, which consists of thorough 
back examinations, reflects a thoracic spine disability.  
Moreover, during his post-service examinations, the veteran 
did not report to the examiner his contention that his 
current back disabilities were related to his period of 
service.  As such, the Board affords more probative weight to 
what amounts to a lack of evidence of a relationship between 
lumbar spondylolisthesis and degenerative lumbar disc disease 
and service.  Further, although the veteran might sincerely 
believe that his current back disabilities were aggravated by 
service and are related to his current diagnoses, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Based on the foregoing, the Board finds the veteran's third 
thoracic level scoliosis clearly and unmistakably existed 
prior to service and that it clearly and unmistakably was not 
aggravated by service; thus, the presumption of soundness is 
therefore rebutted.  38 U.S.C.A. § 1111.  See also VAOPGCPREC 
03-2003 (July 16, 2003).  The Board also finds that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board 
has found by clear and unmistakable evidence that the 
veteran's third thoracic level scoliosis was not aggravated 
by service in order to conclude that there was a preexisting 
disorder to rebut the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  
Additionally, there was no showing that lumbar 
spondylolisthesis and degenerative lumbar disc disease were 
related to the in-service finding of third thoracic level 
scoliosis or were directly incurred in-service.  Therefore, 
service connection cannot be granted.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
evidence clearly and unmistakably weighs against the 
veteran's claim and therefore, the provisions of § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for a back disability is denied.











ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


